Citation Nr: 1549604	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disability other than asbestosis, to specifically include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.L.






ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1963 to June 1967.

This matter was last before the Board of Veterans' Appeals (the Board) in July 2014, on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified at a Board hearing in April 2014.  A transcript is of record. 


FINDING OF FACT

The evidence of record reflects that the Veteran does not have a lung disability, other than asbestosis, which was incurred during, or as a result of, active duty service, to include caused or aggravated by asbestosis.


CONCLUSION OF LAW

The criteria for service connection for a lung disability other than asbestosis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In a January 2009 letter, VA satisfied the VCAA duty to notify by advising the Veteran of the evidence necessary to reopen and substantiate a claim for service connection, of how VA determines ratings and effective dates, and of his and VA's respective duties for obtaining evidence.  Further, pursuant to the Board's 2014 remand, VA sent the Veteran a June 2015 letter specifically advising him how to substantiate a claim for service connection on a secondary basis and readjudicated the appeal in a September 2015 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was inadequate.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also satisfied the duty to assist the claimant with the development of this claim by affording him examinations in September 2009, May 2011, and July 2015.  Although the Board determined in the July 2014 remand that the 2009 and 2011 opinions were not adequate to decide the appeal because they did not discuss COPD, the new (July 2015) medical opinion is adequate to decide the claim as it is pertinent and supported by rationale that relies on, and cites to, the records reviewed.  

VA further satisfied the duty to assist the Veteran by making reasonable efforts to obtain relevant records that he adequately identified.  The claims file includes the Veteran's service records, VA treatment records, private treatment records, private legal records, lay statements, and the April 2014 hearing transcript.  The record also reflects that VA, after the 2014 remand, afforded the Veteran another opportunity to identify and submit any outstanding evidence.

In regard to the April 2014 hearing, the Court has held that a Veterans Law Judge (VLJ) has a duty to explain fully the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that, at the 2014 hearing, the undersigned explained service connection in the context of the appeal, as it was characterized at that time.  To whatever extent the undersigned did not explicitly address COPD or secondary service connection, the Board notes that the appeal was not expanded beyond the issue of asbestosis until after the hearing and, subsequently, the Veteran received additional notice on the expanded matter in June 2015.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence obtainable by VA that is necessary for a fair adjudication of the claim.  Moreover, the Board finds that the development requested by the July 2014 Board remand directives was substantially accomplished.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA may proceed with appellate review without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

In July 2014, the Board granted service connection for asbestosis and, as the record reflected that the Veteran also had been diagnosed with COPD, expanded the appeal to include the issue of entitlement to service connection for a lung disability other than asbestosis, to include on a secondary basis to asbestosis.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  (38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015)) as well as for disabilities that are proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The Veteran has not contended, and the record does not reflect, that he experienced COPD, or other lung disorder, during service or until several decades later.  Specifically, although the Veteran was seen in service for isolated complaints of chest discomfort and congestion, his records reflect that those respective complaints were resolved after diagnosis of, and treatment for, pharyngitis and an upper respiratory infection.  His service entrance and separation examinations do not reflect diagnosis or complaint of lung disability and chest x-rays conducted in 1963 and 1967 were negative for abnormality.  Approximately 30 years later, a 1996 report of private pulmonary examination showed findings consistent with prior exposure to asbestos.  Even later, other private records reflect treatment for COPD, with provider advice to the Veteran to cease a long-standing smoking habit.

In July 2015, a VA examiner reviewed the record, examined the Veteran, and confirmed diagnosis of COPD as his non-asbestosis lung disability.  The examiner opined that the Veteran's COPD was less likely than not: incurred in, or caused by, his active duty service, to include asbestos exposure; due to, or the result of, asbestosis; or aggravated beyond a natural progression by asbestosis.  As rationale, the examiner noted the lack of evidence of chronic respiratory conditions in service, cited the medical evidence of COPD symptoms beginning in the mid-1990s, and explained the differences between the causes and etiologies of asbestosis and COPD.  The examiner specifically explained that COPD, attributable to tobacco use, results in obstructive symptoms, and asbestosis results in restrictive pulmonary symptoms, such that any increase in COPD symptoms is distinguishable from, and not due to, asbestosis.

In this case, the Board finds the 2015 VA examiner's opinions - to the effect that the Veteran has COPD which is not attributable to his service, or attributable to or aggravated by asbestosis - the most persuasive evidence on, and dispositive of, the nature and etiology of the Veteran's non-asbestosis lung disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The appeal must be denied.  38 C.F.R. §§ 3.303(c) (2015); 3.385; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a lung disability other than asbestosis, to specifically include COPD, is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


